Judgments, Supreme Court, Bronx County (Lawrence Tonetti, J.), both rendered on September 8, 1987, convicting defendant, after a jury trial, of robbery in the third degree and, upon his plea of guilty, of burglary in the third degree, and sentencing him, as a second felony offender, to concurrent indeterminate prison terms of from 3 to 6 years and 2 to 4 years, respectively, unanimously affirmed.
Defendant’s sole contention on appeal is that the admission of his arrest photograph constituted reversible error. This argument is without merit. As the Court of Appeals held in People v Logan (25 NY2d 184, 195-196), it is not improper to admit an arrest photograph to show that the defendant’s appearance had changed from the time of his arrest.
At trial, defendant’s hairstyle was completely different from that at the time of his arrest. The photograph was introduced solely to show the jury the difference in his appearance. The prosecutor did not attempt to bolster his witness’s testimony. In addition, the jury was unaware from the photograph that defendant had a prior criminal record since the arrest photograph merely showed that he was arrested on September 28, 1986, the date the instant robbery occurred.
The order of this court entered herein on December 12, 1989 and the memorandum decision filed therewith [156 AD2d 212] are recalled and vacated. Concur—Sullivan, J. P., Ross, Carro, Milonas and Ellerin, JJ.